PER CURIAM.
It appearing that the National Labor Relations Board, pursuant to Section 9 of the National Labor Relations Act, 29 U.S.C.A. § 159, issued an order certifying the Utility Workers Union of America (CIO) as the bargaining agent for the employees of the petitioner, and that the purpose of the petition is to have this court review the validity of such order; and it being the view of the court that under controlling authority, A.F. of L. v. N.L.R.B., 308 U.S. 401, 60 S.Ct. 300, 84 L.Ed. 347, such order is not a final order within the meaning of Section 10(f), of the Act, 29 U.S.C.A. § 160(f), a principle applied by us in Inland Container Corp. v. N.L.R.B., 6 Cir., 137 F.2d 642; and it being also our view that neither Section 2 of the recently enacted Administrative Procedure Act, nor Section 10 thereof, 5 U.S.C.A. §§ 1001, 1009, extends our power of review to such orders as do not, merely by reason of their promulgation, adversely affect or aggrieve the complaining petitioner; and it being further the view of the court that it will be time enough to consider the validity of the order when a case arises upon a complaint of the Board and a determination by it that an unfair labor practice has been committed, and the controversy now being presented to the court by reason of a motion by the respondent to dismiss the petition for review, it is ordered that the petition be and it is hereby dismissed.